Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-14-00529-CV

                                      Dorothy DELK,
                                        Appellant

                                             v.

  VAL VERDE COUNTY and San Felipe Del Rio Consolidated Independent School District,
                                 Appellees

               From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 25395
                        Honorable Robert Cadena, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellees, Val Verde County and San Felipe Del Rio
Consolidated Independent School District, recover their costs of this appeal from appellant,
Dorothy Delk.

       SIGNED April 22, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice